Citation Nr: 1042339	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1980 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, a hearing was held at the RO before the undersigned 
Veterans Law Judge, who is the Board member making this decision 
and who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of 
the hearing is in the claims folder.  

Objective neurologic abnormalities associated with service-
connected back disabilities may be rated separately.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).  A December 2008 VA examination related 
the numbness and radiculopathy of the Veteran's lower extremities 
to his service-connected lumbar spine disability.  A January 2009 
rating decision granted service connection for radiculopathy of 
the lower extremities as secondary to the service-connected 
lumbar spine condition.  A noncompensable rating was assigned.  
The Veteran's notice of disagreement was received in October 
2009.  In December 2009, a Decision Review Officer (DRO) at the 
RO granted a 10 percent rating for radiculopathy of the right 
lower extremity and a 10 percent rating for radiculopathy of the 
left lower extremity.  In December 2009, the representative 
withdrew the notice of disagreement on radiculopathy.  Thus, 
there is no issue pertaining to the Veteran's lower extremities 
symptoms that is currently on appellate status before the Board.  
38 U.S.C.A. § 7104 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the claims file shows some VA clinical records 
scattered through it.  The Veteran has testified of receiving 
treatment at Homestead and Miami VA medical facilities.  Complete 
copies of the records from these medical facilities should be 
obtained and associated with the claims folder.  

The Veteran also testified of ongoing private medical care.  The 
agency of original jurisdiction (AOJ) should ask the Veteran to 
complete releases identifying his private care givers and then 
request copies of their records.  

The Veteran has also testified of increased pain and impairment.  
He had a VA spine examination in June 2007, but the claims folder 
was not available for review at the time.  There appear to be 
some additional back findings on the December 2008 VA examination 
of the Veteran's feet.  However, the findings are not complete.  
There is no report of the range of extension or of functional 
impairment in accordance with 38 C.F.R. §§ 4.40 and 4.45.  Under 
these circumstances, a current examination is desirable.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the claims folder, complete copies of 
the Veteran's VA clinical records from the 
Miami VA Medical Center and the Homestead 
VA Primary Care Clinic.  The records 
should begin in May 2006, a year before 
the claim for increase was received.  

2.  The AOJ should ask the Veteran to 
complete releases identifying his private 
care givers and then ask the listed care 
givers for complete copies of their 
records for the Veteran.  

3.  The AOJ should schedule the Veteran 
for a VA examination of his low back.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Any indicated tests 
or studies should be done.  The examiner 
should report all back symptoms and ranges 
of motion should be reported in degrees.  
It is essential that the examination 
adequately includes a clear description of 
the existence or nonexistence of 
functional loss.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the joint is used 
repeatedly over a period of time.  See 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

4.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If the maximum schedular rating 
is not assigned, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


